      January 3, 2019                                                              OUR FILE NUMBER:
                                                                                             1101-1968

       Via Docket Entry
       Honorable Brian D Lynch
       1717 Pacific Avenue, Ste 2100
       Tacoma, WA 98402-3233
       Courtroom I

Re:              In re Sean Michael Rebar and Tracie Lee Rebar
                 Re: Hearing on Confirmation of Plan
                 Hearing: 1/9/2019 at 1:30 APM at 1717 Pacific Ave. Court Room I, Tacoma, WA
                                                                  .


      Dear Honorable Brian D Lynch:

      I hereby request to appear at the Confirmation Hearing on behalf of HMC Assets, LLC solely in
      its capacity as seperpate trustee of the CAM XIV Trust scheduled for 1/9/2019 at 1:30 PM by
      telephone. I make this request because my office is located in Santa Ana, CA, and it is not
      economical for me to travel to Seattle, WA to appear on this matter.



      Best Regards,

      THE LAW OFFICES OF MICHELLE GHIDOTTI



      Kristin A. Zilberstein, Esq.




                             1920 Old Tustin Avenue • Santa Ana, CA 92705
                               Phone: (949) 427-2010 • Fax: (949) 427-2732
                                              www.ghidottilaw.com


        Case 18-43651-BDL            Doc 19    Filed 01/03/19   Ent. 01/03/19 10:09:44   Pg. 1 of 1
